 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   KIRK ALEXANDER CURLS,                                    Case No. 2:16-cv-02572-RFB-GWF
 8                        Plaintiff,                        ORDER ADOPTING REPORT &
                                                         RECOMMENDATION OF MAGISTRATE
 9             v.                                            JUDGE GEORGE FOLEY, JR.
10   CLARK COUNTY SCHOOL DISTRICT, et
     al.,
11
                         Defendants.
12
13
        I.          INTRODUCTION
14
               Before the Court for consideration is the Report and Recommendation of the Honorable
15
     George Foley, Jr., United States Magistrate Judge, entered December 8, 2017. ECF No. 12.
16
     Plaintiff sought to object on December 22, 2017. ECF No. 13. For the reasons discussed below,
17
     the Report and Recommendation is adopted in full and the Clerk of Court is instructed to close this
18
     case.
19
20
        II.         BACKGROUND
21
               Plaintiff filed a complaint and application for leave to proceed in forma pauperis on
22
     November 4, 2016. ECF No. 1. On December 8, 2017, Magistrate Judge George Foley, Jr. granted
23
     the application for leave to proceed in forma pauperis and recommended dismissing the complaint.
24
     ECF No. 12.
25
26
        III.        LEGAL STANDARD
27
               A district court “may accept, reject, or modify, in whole or in part, the findings or
28
 1   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
 2   written objections to the findings and recommendations of a magistrate judge.                        28 U.S.C.
 3   § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
 4   required to “make a de novo determination of those portions of the report or specified proposed
 5   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
 6   Rule IB 3-2(b).
 7
 8       IV.         DISCUSSION
 9             In his Report and Recommendation, Magistrate Judge Hoffman found that Plaintiff lacked
10   federal jurisdiction for his claim. Magistrate Judge Hoffman found that while Plaintiff could
11   amend his complaint to assert a Title VII action against Clark County School District, to do so
12   would be duplicative of claims pending in case numbers 2:15-cv-01461-APG-NJK and 2:16-cv-
13   00979-JAD-PAL.
14             On December 22, 2017, Plaintiff sought to object and requested an extension of the
15   deadline to brief his disagreement but did not state how much time would be needed. The Court
16   neither granted nor denied the extension and Plaintiff has not submitted any additional filings. The
17   Court finds that even reviewing the entirety of the Magistrate Judge’s report de novo, the
18   recommended outcome is appropriate.
19             The Court agrees with Magistrate Judge Hoffman’s findings. Plaintiff alleged state law
20   claims against thirteen employees of the Clark County School District. Because Plaintiff does not
21   present a federal question nor allege diversity, the Court lacks subject matter jurisdiction over
22   Plaintiff’s claims. The Court has reviewed the docket in case number 2:16-cv-00979-JAD-PAL.1
23   In that pending case, Plaintiff assets a Title VII action against Clark County School District for
24   alleged national origin discrimination and retaliation arising from the same set of facts as the
25   present matter. The Court therefore concurs that to allow amendment in this case would create
26   duplicative litigation and therefore any attempt by Plaintiff to correct the jurisdictional deficiencies
27   would be futile.
28
               1
                   Plaintiff has voluntarily dismissed his claims in case number 2:15-cv-01461-APG-NJK.


                                                              -2-
 1      V.      CONCLUSION
 2           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 28) is
 3   ADOPTED in full. Plaintiff’s complaint is dismissed for failure to state a claim upon which relief
 4   may be granted and because it is duplicative.
 5           IT IS FURTHER ORDERED that the Clerk of the Court is instructed to close the case.
 6
 7           DATED this 25th day of January, 2019.
 8                                                         ___________________________________
                                                           RICHARD F. BOULWARE, II
 9
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
